Opinion issued July 26, 2007



 






In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00597-CR
____________

IN RE MICHAEL SCOTT TONEY, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
          Relator, Michael Scott Toney, has filed in this Court a pro se petition for writ
of  mandamus.   We deny the petition. 
          We review pro se applications with less stringent standards than formal
pleadings drafted by lawyers.  Barnes v. State, 832 S.W.2d 424, 426 (Tex.
App.—Houston [1st Dist.] 1992, orig. proceeding).    Relator complains that the trial
court has not timely acted on his post-conviction request for appointment of counsel
to pursue forensic DNA testing.  
          However, relator’s petition does not meet the requirements of the Texas Rules
of Appellate Procedure.  For example, it does not include a complete list of all parties,
a table of contents, or an appendix ,and it does not certify that a copy was served on
respondent.  See Tex. R. App. P. 9.5, 52.3 (a) (b) (c)(j).
          Moreover, relator has not provided us with a record that shows that he made
any request of respondent to perform a nondiscretionary act that respondent refused. 
Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig.
proceeding).
 The petition for writ of mandamus is therefore denied.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Alcala.